DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings do not have proper cross hatching for cross sections.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 4 is objected to because of the following informalities:  the term “its” should be positively recited to avoid confusion as to what is being referred to.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the sequence" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is assumed that applicant intended that the sequence be an additional sequence of operation, related to the forward bypass arrangements for purposes of examination.
Claim 11 recites the limitation "the sequential operation" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is assumed that applicant intended that line 3 recite “a sequential operation” for purposes of examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McRobb, et al. US2011/0101613.
Regarding claim 1, McRobb, et al. teaches a downhole packer apparatus 10 for use in establishing a seal in an annulus (inside 15) between the apparatus 10 and a wall 15 of a bore or bore-lining tubing, the apparatus comprising:
a body 12;
a plurality of sealing elements 14a, b configured for mounting on the body, each sealing element configured to engage the wall of the bore or bore-lining tubing (Figure 3 shows engagement with the wall 15) so as to divide the annulus into a plurality of annulus portions (to the left of 14a, annulus 24, and the annulus to the right of 16b); and
a bypass arrangement (16a,b, 20a, b, and 18a,b) operatively associated with each of the sealing elements, each bypass arrangement having a fluid communication arrangement (the passages of 16 and 18) for communicating fluid between the respective plurality of annulus portions (the arrows shown in Figure 3), and a valve arrangement (ball valves 20 a, b) configured to control fluid flow between the respective plurality of annulus portions via the fluid communication arrangement, the valve arrangement configurable between a first configuration (20 a and b in Figure 2) in which fluid communication between the respective plurality of annulus portions is prevented (due to the ball being seated against respective seats as shown in Figure 2) and a second configuration (20a and b in Figure 3) in which fluid communication between the respective plurality of annulus portions is permitted (the arrow in Figure 3 shows the flow of fluid across valve 20a, which has been unseated from its closed position), in response to a predetermined threshold pressure differential across the valve arrangement (the pressure sufficient to actuate the ball against the spring ¶0028).
Regarding claim 6, the bypass arrangements are circumferentially distributed in the apparatus (since Figure 2 shows the passages radially disposed about 12).
Regarding claim 7, the bypass arrangements are configured for sequential operation (Figure 3 shows 20a actuated to permit fluid flow, but 20b has not yet been actuated, and ¶0028 describes sequential operation).
Regarding claim 8, a first 16a of the bypass arrangements is configured for fluid communication with a first end (left side) of the apparatus to initiate sequential operation of the bypass arrangements in response to receiving fluid from the first end of the apparatus (the flow of fluid is indicated by the arrow bypassing 20a).
Regarding claim 9, each bypass arrangement is a forward bypass arrangement (20 a, b) which is configured to control fluid flow between the respective plurality of annulus portions in a first direction (from left to right), and wherein the apparatus further comprises a reverse bypass arrangement (22a,b) operatively associated with each of the sealing elements, wherein each reverse bypass arrangement is configured to control fluid flow between the respective plurality of annulus portions in a second direction (right to left) opposite the first direction (via actuation of the balls against the spring for each of 22a and b).
Regarding claim 10, the reverse bypass arrangements (including valves 22a and b) are configured for sequential operation in a sequence of operation opposite to the sequence of operation of the forward bypass arrangements (wherein 22b would necessarily have to actuate first before 22a would be able to with flow from the right to the left to push the balls open against the shown springs in Figure 3).
Regarding claim 11, a first of the reverse bypass arrangements 22b is configured for fluid communication with a second end (right side) of the apparatus 10 to initiate the sequential  operation of the reverse bypass arrangements in response to receiving fluid from the second end of the apparatus (when fluid pushes from right to left to actuate the valves 22a against the springs).
Regarding claim 12, McRobb teaches a method of establishing a seal in an annulus (inside 15) between a downhole apparatus 10 and a wall 15 of a bore or bore-lining tubing, wherein the downhole apparatus comprises:
a body 12; a plurality of sealing elements 16a, b configured for mounting on the body, each sealing element configured to engage the wall of the bore or bore-lining tubing so as to divide the annulus into a plurality of annulus portions (to the left of 14a, 24, and to the right of 14b); and a bypass arrangement (the passages 16a, 16b, 18a, b, and the valves  20a, b and 22a,b) operatively associated with each of the sealing elements, each bypass arrangement having a fluid communication (respective passages 16a, b and 18a, b) arrangement for communicating fluid between the respective plurality of annulus portions, and a valve (20 or 22) arrangement configured to control fluid flow between the respective plurality of annulus portions via the fluid communication arrangement; and wherein the method comprises:
reconfiguring the valve arrangement of the downhole apparatus from a first configuration (Figure 2) in which fluid communication between the respective plurality of annulus portions of the downhole apparatus is prevented (wherein the valves 20 and 22 are all closed) and a second configuration (such as when open as shown in Figure 2, where 20a is open to permit fluid flow indicated by the arrow) in which fluid communication between the respective plurality of annulus portions of the downhole apparatus is permitted (when the respective valve is open), in response to a predetermined threshold pressure differential across the valve arrangement ¶0028.
Regarding claim 13, the bypass arrangements are forward bypass arrangements 920 and 16), and the method comprises controlling fluid flow between the respective plurality of annulus portions in a first direction (from left to right, as shown in Figure 3).
Regarding claim 14, the apparatus further comprises a reverse bypass arrangement (18 and 22) operatively associated with each of the sealing elements, and the method further comprises controlling fluid flow (via the valves 22a and b) between the respective plurality of annulus portions in a second direction (from right to left) opposite the first direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRobb, et al. in view of Patel, et al. US2012/0006563.
	Regarding claim 2, McRobb, et al. teaches the invention substantially as claimed, as described above, and teaches each valve arrangement has a biasing element (the spring shown in Figure 2) which provides a check valve function, but does not teach each valve arrangement comprises a piston and a biasing element.
	Patel, et al. teaches in Figure 6 that it is known in the art to have a piston 420 with a biasing element 426 as a well-known type of check valve 416 to provide annular fluid flow control ¶0044.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify McRobb, et al. in view of Patel, et al. to select the check valve to be a piston and biasing element as a well-known means to provide check valve fluid control.
Regarding claim 3 McRobb, et al. teaches the invention substantially as claimed, as described above, but does not teach each piston has a sealing position wherein the respective valve arrangement is in the first configuration, and a filling position wherein the respective valve arrangement is in the second configuration.
Patel, et al. teaches the piston 420 with a sealing position (wherein 420 s pushed upwards to seat on 434 by the spring 426) a filling position (as shown in Figure 6, wherein the fluid flow indicated by the arrows pushes 420 downwards against the spring 426).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify McRobb, et al. in view of Patel, et al. such that the piston of Patel, et al. has a sealing position a filling position, since it is a check valve.
Regarding claim 4, McRobb, et al. teaches the invention substantially as claimed, as described above, but does not teach each biasing element biases the respective piston towards its closed position. 
Patel, et al. teaches the biasing element (spring 426) biasing the piston 420 towards the closed position (upwards to seat on 434). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify McRobb, et al. in view of Patel, et al. to have the biasing element towards the closed position, as it is a well-known means for providing a check valve.
Regarding claim 5, McRobb, et al. teaches the invention substantially as claimed, as described above, but does not teach each piston is movable from the sealing position to the filling position, against the bias of the respective biasing element, to reconfigure the respective valve arrangement from the first configuration to the second configuration, in response to the pressure differential across the respective valve arrangement equating or exceeding the predetermined threshold.
	Patel, et al. teaches piston 420 that is movable from the sealing position (in the upper position seating against 434) to the filling position (Figure 6) against the bias of biasing element 426 to reconfigure the respective valve arrangement from the first configuration (the closed position) to the second configuration (the open position), in response to pressure differential across the valve arrangement equating or exceeding the predetermined threshold (wherein the pressure required to actuate the piston 420 against spring force of 426 is the predetermined threshold).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify McRobb, et al. in view of Patel, et al. such that the piston of Patel, et al. has a sealing position a filling position, since it is a check valve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers, et al. WO2016/137440 Fig 4b shows packers 175 and 177, with bypass passages 425-420 and 125-135 each having valves 485 and 480, which are pressure regulating valves ¶0039.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        9/30/2022